Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the application filed on 12/04/2020.
	Claims 1-25 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021 is incompliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the IDS is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first translation engine… configured to…” and “a second translation engine… configured to…” in claim 1 (translation engine(s) also appear in claims 4, 8, 10 and 12-14). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a first translation engine… configured to…” and “a second translation engine… configured to…” in claim 1 (translation engine(s) also appear in claims 4, 8, 10 and 12-14) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 1, 4, 8, 10 and 12-14 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-3, 5-7, 9 and 11 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph due to their dependence on the rejected base claim 1. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A first translation engine and a second translation engine in claims 1, 4, 8, 10 and 12-14 are not sufficiently described in the specification and therefore rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112 first paragraph. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-24 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Behzadi (Pub. No. US 2019/0265971 A1).
Regarding claim 1, Behzadi teaches 1 a system, comprising: a first translation engine (Behzadi Fig. 7, Translator 708a) operably coupled to and associated with a first asset (Behzadi Fig. 7, first data handler 704a) having a first protocol and configured to generate data having a first data type (Behzadi Fig. 7 & ¶¶ [0212]-[0213], data handler 704a provides data according to a data model 706a [first protocol where data provided has a first data type]); and a second translation engine operably coupled to and associated with a second asset having a second protocol different from the first protocol and configured to generate data having a second data type different from the first data type, the first translation engine configured, during operation, to: receive a signal, representing first data of the first data type, from the first asset (Behzadi Fig. 7 & ¶¶ [0212]-[0213], translator 708a receives signal/data from data handler 704a), translate the first data from the first protocol to a third protocol (Behzadi Fig. 7 & ¶¶ [0212]-[0213], translators translate data received from a first asset in a first protocol to a another protocol, “The data handlers 704a-704d may include one or more of data sources, applications, services, or other components that provide, process, or access data. Because each data handler 704a-704d has a corresponding transformation rule 706a-706d, no specific rules between data handlers are needed. For example, if a first application needs to provide data to a second application, the first application only needs to transform data according to the canonical data model and let the second application or a corresponding transformation place the data in the format needed for processing by the second application.”; see also ¶ [0155], “integration component 202 integrates data from the data sources 208 based on a canonical data model into a common format [third protocol]”; see also ¶¶ [0145]-[0146]), translate at least one of a label or a value of the first data from the first data type, to produce a first transformed data (Behzadi Fig. 7 & ¶¶ [0212]-[0213], translators translate data received from a first asset in a first protocol to another protocol so that it can be received by a second asset, which necessarily translates a label or value of the data “The data handlers 704a-704d may include one or more of data sources, applications, services, or other components that provide, process, or access data. Because each data handler 704a-704d has a corresponding transformation rule 706a-706d, no specific rules between data handlers are needed. For example, if a first application needs to provide data to a second application, the first application only needs to transform data according to the canonical data model and let the second application or a corresponding transformation place the data in the format needed for processing by the second application.”; see also ¶¶ [0145]-[0146]), append a first set of at least one semantic label to the first transformed data, the first set of at least one semantic label representing a relationship between the first asset and the second asset (Behzadi ¶ [0181], “type metadata component 404 may store and or manage entity definitions (e.g., for customer, organization, meter, or other entities) used in an application and their function and relationship to other types.”; see also ¶¶ [0182]-[0184]), and send a signal to cause storage of the first transformed data in a repository accessible to a user (Behzadi ¶ [0182], data from sources is stored and is accessible to users; see also ¶ [0148], data are stored in a database; see also ¶ [0155], “integration component 202 integrates data from the data sources 208 based on a canonical data model into a common format and/or into one or more data stores.”), and the second translation engine configured, during operation, to: receive a signal, representing second data of the second data type, from the second asset (Behzadi Fig. 7 & ¶¶ [0212]-[0213], translator 708 receives signal/data from data handler 704), translate the second data from the second protocol to the third protocol (Behzadi Fig. 7 & ¶¶ [0212]-[0213], translators translate data received from a first asset in a first protocol to a another protocol, “The data handlers 704a-704d may include one or more of data sources, applications, services, or other components that provide, process, or access data. Because each data handler 704a-704d has a corresponding transformation rule 706a-706d, no specific rules between data handlers are needed. For example, if a first application needs to provide data to a second application, the first application only needs to transform data according to the canonical data model and let the second application or a corresponding transformation place the data in the format needed for processing by the second application.”; see also ¶ [0155], “integration component 202 integrates data from the data sources 208 based on a canonical data model into a common format [third protocol]”; see also ¶¶ [0145]-[0146]), translate at least one of a label or a value of the second data from the second data type, to produce a second transformed data (Behzadi Fig. 7 & ¶¶ [0212]-[0213], translators translate data received from a first asset in a first protocol to another protocol so that it can be received by a second asset, which necessarily translates a label or value of the data “The data handlers 704a-704d may include one or more of data sources, applications, services, or other components that provide, process, or access data. Because each data handler 704a-704d has a corresponding transformation rule 706a-706d, no specific rules between data handlers are needed. For example, if a first application needs to provide data to a second application, the first application only needs to transform data according to the canonical data model and let the second application or a corresponding transformation place the data in the format needed for processing by the second application.”; see also ¶¶ [0145]-[0146]), append a second set of at least one at least one semantic label to the second transformed data, the second set of at least one semantic label representing a relationship between the first asset and the second asset (Behzadi ¶ [0181], “type metadata component 404 may store and or manage entity definitions (e.g., for customer, organization, meter, or other entities) used in an application and their function and relationship to other types.”; see also ¶¶ [0182]-[0184]), and send a signal to cause storage of the second transformed data in the repository, the storage of the first transformed data and the storage of the second transformed data occurring in time-series order (Behzadi ¶ [0182], data from sources is stored and is accessible to users; see also ¶ [0148], data are stored in a database; see also ¶ [0155], “integration component 202 integrates data from the data sources 208 based on a canonical data model into a common format and/or into one or more data stores.”; see also Abstract, “store the time-series data in a key-value store and store the relational data in a relational database”), the repository configured to be queried using a query that does not include a reference to a storage location (Behzadi ¶ [0182], “Developers may then work directly with the types defined in the type layer to read and write data”; see also ¶ [0192], about returning information in response to query criteria not location).
Regarding claim 2, Behzadi teaches the system of claim 1. Behzadi furthermore teaches wherein the system is a renewable energy system (Behzadi ¶ [0194], “a type used to store solar production data”).

Regarding claim 3, Behzadi teaches the system of claim 1. Behzadi furthermore teaches wherein at least one of the first transformed data or the second transformed data is presented to the user in the form of an interactive map (Behzadi ¶ [0182], user views data on a screen and manipulates data via user interface; see also ¶ [0104], “rendering type data on a screen in a graphical, text, or other format”).

Regarding claim 4, Behzadi teaches the system of claim 1. Behzadi furthermore teaches a memory communicably coupled to the first translation engine and the second translation engine, the memory storing hierarchical data representing relationships between a plurality of assets of the system, the plurality of assets including the first asset and the second asset (Behzadi ¶ [0181], “type metadata component 404 may store and or manage entity definitions (e.g., for customer, organization, meter, or other entities) used in an application and their function and relationship to other types”; see also ¶ [0596], “data stored in the relational database 3014 may include information concerning organizations and organization hierarchies, grid assets and grid asset hierarchies”; see also ¶¶ [0182]-[0184]).

	Regarding claim 6, Behzadi teaches the system of claim 1. Behzadi furthermore teaches wherein the first asset is included within a first energy system and the second asset is included within a second energy system different from the first energy system (Behzadi ¶ [0191] and table above disclose solar panels associated with multiple facilities).

Regarding claim 7, Behzadi teaches the system of claim 1. Behzadi furthermore teaches wherein each of the first asset and second asset is included within a common energy system (Behzadi ¶ [0194], “a type used to store solar production data”).

Regarding claim 8, Behzadi teaches the system of claim 1. Behzadi furthermore teaches wherein the first translation engine is configured, during operation, to append the first set of at least one semantic label to the first transformed data based on a static criteria (Behzadi ¶ [0181], “type metadata component 404 may store and or manage entity definitions (e.g., for customer, organization, meter, or other entities)”; see also ¶ [0184], entity definition can include a string [static criteria]).

Regarding claim 9, Behzadi teaches the system of claim 8. Behzadi furthermore teaches wherein wherein the static criteria is a user-specified parameter (Behzadi ¶ [0181], “type metadata component 404 may store and or manage entity definitions (e.g., for customer, organization, meter, or other entities)”; see also ¶ [0184], entity definition can include a string; see also ¶ [0189], “The data abstraction layer allow developers to define extensible type models”; see also ¶ [0595], “Users, such as administrators, can add, rename, and group fields”).

Regarding claim 10, Behzadi teaches the system of claim 1. Behzadi furthermore teaches wherein the first translation engine is configured, during operation, to append the first set of at least one semantic label to the first transformed data based on a dynamic criteria (Behzadi ¶ [0181], “type metadata component 404 may store and or manage entity definitions (e.g., for customer, organization, meter, or other entities)”; see also ¶ [0184], entity definition can include logic to declare functions [dynamic criteria]).

Regarding claim 11, Behzadi teaches the system of claim 10. Behzadi furthermore teaches wherein the dynamic criteria includes an algorithm (Behzadi ¶ [0181], “type metadata component 404 may store and or manage entity definitions (e.g., for customer, organization, meter, or other entities)”; see also ¶ [0184], entity definition can include logic to declare functions [dynamic criteria]).

Regarding claim 12, Behzadi teaches the system of claim 1. Behzadi furthermore teaches wherein: the first translation engine is configured, during operation, to append the first set of at least one semantic label to the first transformed data based on a static criteria and the second translation engine is configured, during operation, to append the first set of at least one semantic label to the first transformed data based on a static criteria (Behzadi ¶ [0181], “type metadata component 404 may store and or manage entity definitions (e.g., for customer, organization, meter, or other entities)”; see also ¶ [0184], entity definition can include a string [static criteria]).

Regarding claim 13, Behzadi teaches the system of claim 1. Behzadi furthermore teaches wherein: the first translation engine is configured, during operation, to append the first set of at least one semantic label to the first transformed data based on a static criteria (Behzadi ¶ [0181], “type metadata component 404 may store and or manage entity definitions (e.g., for customer, organization, meter, or other entities)”; see also ¶ [0184], entity definition can include a string [static criteria]); and the second translation engine is configured, during operation, to append the first set of at least one semantic label to the first transformed data based on a dynamic criteria (Behzadi ¶ [0181], “type metadata component 404 may store and or manage entity definitions (e.g., for customer, organization, meter, or other entities)”; see also ¶ [0184], entity definition can include logic to declare functions [dynamic criteria]).

Regarding claim 14, Behzadi teaches the system of claim 1. Behzadi furthermore teaches wherein: the first translation engine is configured, during operation, to append the first set of at least one semantic label to the first transformed data based on a dynamic criteria; and the second translation engine is configured, during operation, to append the first set of at least one semantic label to the first transformed data based on a dynamic criteria (Behzadi ¶ [0181], “type metadata component 404 may store and or manage entity definitions (e.g., for customer, organization, meter, or other entities)”; see also ¶ [0184], entity definition can include logic to declare functions [dynamic criteria]).

Regarding claim 15, Behzadi teaches a method, comprising: receiving, at a translation engine operably coupled to and associated with a first asset from a plurality of assets associated with an energy delivery system, a signal representing operational data from the first asset (Behzadi Fig. 7 & ¶¶ [0212]-[0213], data handler 704a provides data according to a data model 706a; see also ¶ [0228], “With the integration component 202 and the data services component 204, the system 200 is designed to aggregate, federate, and normalize significant volumes of disparate, real-time operational data”); translating, via the translation engine, the operational data from a first protocol to a second protocol, thereby producing a first modified operational data (Behzadi Fig. 7 & ¶¶ [0212]-[0213], translators translate data received from a first asset in a first protocol to a another protocol, “The data handlers 704a-704d may include one or more of data sources, applications, services, or other components that provide, process, or access data. Because each data handler 704a-704d has a corresponding transformation rule 706a-706d, no specific rules between data handlers are needed. For example, if a first application needs to provide data to a second application, the first application only needs to transform data according to the canonical data model and let the second application or a corresponding transformation place the data in the format needed for processing by the second application.”; see also ¶ [0155], “integration component 202 integrates data from the data sources 208 based on a canonical data model into a common format”; see also ¶¶ [0145]-[0146]); translating, via the translation engine, at least one of a data label, a unit of measurement, or a value of the first modified operational data from a first data type to a second data type, to produce a second modified operational data (Behzadi Fig. 7, see plurality of translators in Fig. 7; & ¶¶ [0212]-[0213], translators translate data received from a first asset in a first protocol to a another protocol, “The data handlers 704a-704d may include one or more of data sources, applications, services, or other components that provide, process, or access data. Because each data handler 704a-704d has a corresponding transformation rule 706a-706d, no specific rules between data handlers are needed. For example, if a first application needs to provide data to a second application, the first application only needs to transform data according to the canonical data model and let the second application or a corresponding transformation place the data in the format needed for processing by the second application.”; see also ¶ [0155], “integration component 202 integrates data from the data sources 208 based on a canonical data model into a common format”; see also ¶¶ [0145]-[0146]); and sending a signal to cause storage of the second modified operational data in a repository accessible to a user (Behzadi ¶ [0182], data from sources is stored and is accessible to users; see also ¶ [0148], data are stored in a database; see also ¶ [0155], “integration component 202 integrates data from the data sources 208 based on a canonical data model into a common format and/or into one or more data stores.”).

Regarding claim 16, Behzadi teaches the method of claim 15. Behzadi furthermore teaches providing the second modified operational data as an input to a machine learning algorithm; and detecting, using the machine learning algorithm, a modification to at least one asset from the plurality of assets (Behzadi ¶¶ [0229]-[0232], machine learning model allows for detection of modifications of asset).

Regarding claim 17, Behzadi teaches the method of claim 15. Behzadi furthermore teaches detecting a modification event associated with the first asset; and sending, in response to detecting the modification event, a signal representing an alert to a compute device (Behzadi ¶ [0250], “DemandThresholdAlert in the above example may be used to keep a log of thresholds that were exceeded and the emails sent to notify operators of unusually high demand”).

Regarding claim 18, Behzadi teaches the method of claim 15. Behzadi furthermore teaches detecting a trend of modification associated with the plurality of assets; and sending, in response to detecting the trend of modification, a signal representing an alert to a compute device (Behzadi ¶ [0250], “DemandThresholdAlert in the above example may be used to keep a log of thresholds that were exceeded and the emails sent to notify operators of unusually high demand”).

Regarding claim 19, Behzadi teaches the method of claim 15. Behzadi furthermore teaches detecting a plurality of modification events associated with the plurality of assets; generating a plurality of signals, each signal in the plurality of signals associated with a corresponding modification event in the plurality of modification events and representing an alert; and grouping at least some of the signals from the plurality of signals into a notification signal based on an attribute of the plurality of signals, the attribute of the plurality of signals including at least one of a common label, a time, or a size of the plurality of signals (Behzadi ¶ [0250], “DemandThresholdAlert in the above example may be used to keep a log of thresholds that were exceeded and the emails sent to notify operators of unusually high demand”).

Regarding claim 20, Behzadi teaches the method of claim 15. Behzadi furthermore teaches further comprising: detecting a plurality of modification events associated with the plurality of assets; generating a plurality of signals, each signal in the plurality of signals associated with a corresponding modification event in the plurality of modification events and representing an alert; and sending a first subset of signals in the plurality of signals to a compute device; and suppressing a second subset of signals in the plurality of signals based on the data label of the second modified operational data associated with the second subset of signals (Behzadi ¶ [0250], “DemandThresholdAlert in the above example may be used to keep a log of thresholds that were exceeded and the emails sent to notify operators of unusually high demand”)..

Regarding claim 21, Behzadi teaches the method of claim 15. Behzadi furthermore teaches presenting the second modified operational data in the form of an interactive map (Behzadi ¶ [0182], user views data on a screen and manipulates data via user interface; see also ¶ [0104], “rendering type data on a screen in a graphical, text, or other format”).

Regarding claim 22, Behzadi teaches the method of claim 15. Behzadi furthermore teaches wherein the operational data is a first operational data, the method further including: receiving, at the translation engine, a signal representing a second operational data from the first asset (Behzadi Fig. 7 & ¶¶ [0212]-[0213], translators translate data received from a first asset in a first protocol to a another protocol, “The data handlers 704a-704d may include one or more of data sources, applications, services, or other components that provide, process, or access data. Because each data handler 704a-704d has a corresponding transformation rule 706a-706d, no specific rules between data handlers are needed. For example, if a first application needs to provide data to a second application, the first application only needs to transform data according to the canonical data model and let the second application or a corresponding transformation place the data in the format needed for processing by the second application.”; see also ¶ [0155], “integration component 202 integrates data from the data sources 208 based on a canonical data model into a common format”; see also ¶¶ [0145]-[0146]); modifying at least one of a protocol, a data label, a unit of measurement, or a value of the second operational data to produce a modified second operational data (Behzadi Fig. 7, see plurality of translators in Fig. 7; & ¶¶ [0212]-[0213], translators translate data received from a first asset in a first protocol to a another protocol, “The data handlers 704a-704d may include one or more of data sources, applications, services, or other components that provide, process, or access data. Because each data handler 704a-704d has a corresponding transformation rule 706a-706d, no specific rules between data handlers are needed. For example, if a first application needs to provide data to a second application, the first application only needs to transform data according to the canonical data model and let the second application or a corresponding transformation place the data in the format needed for processing by the second application.”; see also ¶ [0155], “integration component 202 integrates data from the data sources 208 based on a canonical data model into a common format”; see also ¶¶ [0145]-[0146]); and sending a signal representing the modified second operational data to a compute device for presentation, via a GUI and as a part of a visualization, to the user (Behzadi ¶ [0182], user views data on a screen and manipulates data via user interface; see also ¶ [0104], “rendering type data on a screen in a graphical, text, or other format”).

Behzadi teaches all the limitations of claim 23 as asserted above with regard to claim 1. 

Regarding claim 24, Behzadi teaches the method of claim 23. Behzadi furthermore teaches generating a response to the query (Behzadi ¶ [0182], user views data on a screen and manipulates data via user interface based on types; see also ¶ [0104], “rendering type data on a screen in a graphical, text, or other format”); and filtering the response based on an attribute of data associated with the response, the attribute including at least one of a data label, a threshold, information protection logic, customer licensing configuration, or a protocol to anonymize the data (Behzadi ¶ [0182], user views data on a screen and manipulates data via user interface based on types; see also ¶ [0104], “rendering type data on a screen in a graphical, text, or other format”; see also ¶ [0179], “all requests for data or types or request to write data include an identifier that identifies a tenant and/or tag to specify the partition corresponding to the request.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Behzadi (Pub. No. US 2019/0265971 A1) in view of Deng (Pub. No. US 2022/0018113 A1).

Regarding claim 5, Behzadi teaches the system of claim 1. 
Behzadi does not explicitly teach wherein each of the first asset and the second asset is associated with a single energy storage container.
However, Deng teaches wherein each of the first asset and the second asset is associated with a single energy storage container (Deng ¶ [0073] , “each group of the solar panels consists of five solar panels with the same size and is connected to the storage battery 610”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Behzadi and Deng to teach solar panels associated with a single battery because this is merely combining prior art according to known elements to yield predictable results. MPEP 2143(I). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Behzadi (Pub. No. US 2019/0265971 A1) in view of Delacruz (Pub. No. US 2021/0118864 A1).

Regarding claim 25, Behzadi teaches the method of claim 23. 
Behzadi does not explicitly teach determining an activity level of the second modified operational data based on the query and changing a storage protocol of the second modified operational data based on the activity level of the second modified operational data.
However, Delacruz teaches determining an activity level of the second modified operational data based on the query and changing a storage protocol of the second modified operational data based on the activity level of the second modified operational data (Delacruz ¶ [0030], “data stored in NVM 330 and/or Ram cells 322 may be reevaluated from time to time, and moved based on the reevaluation. For example, if a first set of data stored in NVM 330 is accessed more frequently than a second set of data stored in RAM 322, the first set of data may be moved to RAM 322 and/or the second set of data may be moved to NVM 330”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Behzadi and Delacruz to teach moving data from NVM to RAM based on activity because it allows for such data to be accessed quicker. See Delacruz ¶ [0017], “loaded into RAM for faster access” & ¶ [0029], “data usage may be evaluated. What is learned from the evaluations may be used to better classify data that is received, wherein the classifications determine where the data is stored.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Wong (Pub. No. US 2015/0134135 A1) teaches “With continued reference to FIG. 2, electric power system components 202 represent the components 103-110 discussed above with reference to FIG. 1. Other grid operating system 203 is a higher, lower or adjacent tier GOS that is connected to the Communication Network/Field Messaging Bus. Reference number 204 shows bi-directional data flow between Utility Enterprise application and the GOS via a common Communication Network. The communication and data handling component 205 manages all messaging and interfaces between the GOS 101, Utility 111, and EPS components 103-110. Protocol translation component 206 provides conversion of communication messages from one protocol to another.” Wong ¶ [0057].
Chen (Pub. No. US 2018/0167467 A1) teaches “gateway 110 may include any system or device that enables communication between the devices 106 using different communication protocols. The gateway 110 may include other devices that are used in the communication between the devices 106. For example, the gateway 110 may include a protocol and/or signal translators…” Chen ¶ [0023]. 
Hannon (Pub. No. US 2020/0106269 A1) teaches “Delivery of energy in accordance with the scheduled provisioning is triggered, regardless of the transactional protocol(s) implemented (e.g., automatic translation can be executed to achieve improvements in efficient operation (e.g., even in devices formally unmanageable under conventional approaches)) by the one or more of the centralized grid management systems associated with the scheduled provisioning relative to conventional approaches. In this way, the overall health of the system can be better assessed and managed.” Hannon ¶ [0077].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Gregory P. Tolchinsky
/G.P.T./Examiner, Art Unit 2456     
10/18/2022

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456